1                                   UNITED STATES DISTRICT COURT
2                                            DISTRICT OF NEVADA
3
     SARAH REYNOLDS,                                        )
4
                                                            )
5
                             Plaintiff,                     )       Case No.: 2:17-cv-02798-GMN-NJK
            vs.                                             )
6                                                           )                        ORDER
     WYNN RESORTS HOLDING, et al.,                          )
7                                                           )
                             Defendants.                    )
8
                                                            )
9

10           Pending before the Court is Defendant Michael Pascucci’s (“Pascucci”) Motion to
11   Dismiss, (ECF No. 26). Plaintiff Sarah Reynolds (“Plaintiff”) filed a Response, (ECF No. 30),
12   and Pascucci filed a Reply, (ECF No. 31). For the reasons discussed below, Pascucci’s Motion
13   to Dismiss is DENIED. 1
14   I.      BACKGROUND
15           This case arises from alleged violations of Title VII and Nev. Rev. Stat. § 613.330 et
16   seq. (Am. Compl. 1:20–24, ECF No. 6). Specifically, Plaintiff alleges that during her
17   employment with Defendant Wynn Resorts Holdings, LLC (“Wynn”), her then supervisor,
18   Pascucci, “subjected her to sexual advances, requests for sexual conduct, and other verbal or
19   physical conduct of a sexual nature.” (Id. ¶ 29). Plaintiff further alleges that “[a]s a result of the
20   constant pressure from [Pascucci] to either have sex with him or quit, Plaintiff was
21   constructively discharged from her employment with [Wynn], on or about February 6, 2017.”
22   (Id. ¶ 26). Plaintiff subsequently received a Notice of Right to Sue from the U.S. Equal
23   Employment Opportunity Commission (“EEOC”) in August 2017. (See id. 2:20–22).
24

25   1
      Also pending before the Court is Pascucci’s Motion to Set Aside Entry of Default, (ECF No. 27). Plaintiff filed
     a Non-Opposition, (Resp. 3:8–23, ECF No. 30), and Pascucci filed a Reply, (ECF No. 32). In light of Plaintiff’s
     Non-Opposition, Pascucci’s Motion to Set Aside Entry of Default is GRANTED.

                                                      Page 1 of 5
1           On November 6, 2017, Plaintiff filed the instant action, and then filed the instant
2    Amended Complaint, (ECF No. 6), on January 16, 2018. On January 26, 2018, Plaintiff left a
3    copy of the Summons, Complaint, and Amended Complaint with Wynn’s paralegal at the
4    address of Wynn’s registered agent. (Mot. 2:10–12, ECF No. 26); (see Resp. 2:14–17, ECF No.
5    30). Plaintiff then filed proof of service with the Court. Pascucci did not learn about this
6    action until May 29, 2018, when Wynn’s counsel called and informed Pascucci that default had
7    been entered against him. (Mot. 2:14–17). On June 6, 2018, Pascucci filed the instant Motion
8    to Dismiss for insufficient service of process. (Id. 8:5).
9    II.    LEGAL STANDARD
10          A federal court does not have jurisdiction over a defendant unless the defendant has been
11   served properly under Federal Rule of Civil Procedure (“Rule”) 4. See Direct Mail Specialists,
12   Inc. v. Eclat Computerized Tech., Inc., 840 F.2d 685, 688 (9th Cir. 1988). Rule 12(b)(5)
13   authorizes a defendant to move for dismissal due to insufficient service of process. See Fed. R.
14   Civ. P. 12(b)(5). The plaintiff has the burden of demonstrating that service of process was
15   valid. See R. Griggs Grp. Ltd. v. Filanto Spa, 920 F. Supp. 1100, 1102 (D. Nev. 1996). Actual
16   notice of a lawsuit will not subject a defendant to personal jurisdiction “if service was not made
17   in substantial compliance with Rule 4.” Crowley v. Bannister, 734 F.3d 967, 975 (9th Cir.
18   2013) (quotation omitted). If service of process is insufficient, the court has discretion to
19   dismiss an action or to simply quash service. See Fed. R. Civ. P. 4(m); SHJ v. Issaquah School
20   Dist. No. 411, 470 F.3d 1288, 1293 (9th Cir. 2006); Filanto Spa, 920 F. Supp. at 1102.
21   III.   DISCUSSION
22          Pascucci argues that Plaintiff’s action against him should be dismissed because Plaintiff
23   failed to complete proper service within 90 days of filing the Complaint. (Mot. 2:19–21, ECF
24   No. 30). Pascucci maintains that he had already left his employment with Wynn by January
25   2018, when Plaintiff attempted to effectuate service on him. (Id. 2:9–11). Pascucci adds that


                                                  Page 2 of 5
1    even if he would have been employed with Wynn at the time Plaintiff attempted to serve him,
2    service would nevertheless be insufficient as Wynn’s registered agent was not authorized to
3    accept service on his behalf. (Id. 7:8–10).
4             Plaintiff responds that service was proper because she had a good faith belief that
5    Pascucci was still Wynn’s employee and because Wynn accepted service on Pascucci’s behalf.
6    (Resp. 3:22–25, ECF No. 30). Plaintiff also argues that dismissal is unwarranted because
7    Plaintiff’s inadvertence in properly effectuating service on Pascucci was due to good cause. (Id.
8    5:1–3). Lastly, Plaintiff argues that in the event the Court does not find good cause, the Court
9    should exercise its discretion under Rule 4(m) and extend time to effectuate service. (Id. 9:26–
10   10:2).
11            Pursuant to Rule 4(e), an individual must be served by delivering a copy of the summons
12   and the complaint personally, leaving a copy at the person’s dwelling or usual place of abode
13   with a resident of suitable age and discretion, or delivering a copy to an agent authorized to
14   receive service of process. An individual can also be served by following state law. Fed. R.
15   Civ. P. 4(e)(1). Nevada’s rules for serving individuals are identical to the federal rules. See
16   Nev. R. Civ. P. 4(d)(6).
17            Here, Plaintiff attempted to effectuate service on Pascucci by leaving a copy of the
18   Complaint, Amended Complaint, and Summons with Wynn’s litigation paralegal. (See Resp.
19   2:14–17, ECF No. 30). However, nothing in the record supports the conclusion that service on
20   Wynn’s agent or litigation paralegal would satisfy any of the methods of service prescribed by
21   Rule 4(e). By Plaintiff’s own admission, Pascucci was not served personally. Id. Further, there
22   is no indication that the offices of Wynn’s agent are Pascucci’s dwelling or usual place of
23   abode. Lastly, Plaintiff has not shown that Wynn’s agent or litigation paralegal were
24   authorized to receive service of process on Pascucci’s behalf. Plaintiff’s “good faith belief”
25   that Pascucci was still Wynn’s employee and Wynn’s alleged acceptance of service on


                                                   Page 3 of 5
1    Pascucci’s behalf are irrelevant. Consequently, the Court finds that Plaintiff has not met her
2    burden to demonstrate service was proper.
3           Nevertheless, the Court will exercise its discretion to quash service under Rule 12(b)(5)
4    rather than dismiss the claims against Pascucci. See e.g. Patel–Julson v. Paul Smith Las Vegas,
5    Inc., 2013 WL 1752897 (D. Nev. Apr. 23, 2013) (citing Issaquah School District No. 411, 470
6    F.3d 1288, 1293 (9th Cir. 2006) (citation omitted)). Plaintiff will be given the opportunity to
7    cure the error in service or request waiver of service pursuant to Rule 4(d).
8           Having determined to quash service, the next question is whether to extend the time to
9    accomplish service under Rule 4(m), which provides:
10          If a defendant is not served within 90 days after the complaint is filed, the court—
            on motion or on its own after notice to the plaintiff—must dismiss the action
11
            without prejudice against that defendant or order that service be made within a
12          specified time. But if the plaintiff shows good cause for the failure, the court
            must extend the time for service for an appropriate period.
13

14   In addition to the text of Rule 4(m), courts may consider other factors, such as the prejudice
15   that would be suffered by a plaintiff in the event of a dismissal. Lemoge v. United States, 587
16   F.3d 1188, 1195 (9th Cir. 2009).
17          Here, Plaintiff has not established good cause for the delay in serving Pascucci, thus the
18   Court does not have a duty to extend time for service. Fed. R. Civ. P. 4(m). Indeed, Plaintiff’s
19   proffered reasons for her failure to timely serve Pascucci lack factual and legal basis. However,
20   Plaintiff would be severely prejudiced if the Court dismissed the claims against Pascucci. As
21   Plaintiff indicates in her Response, the Notice of Right to Sue received from the EEOC
22   provides that she must file her action in federal court within 90 days of the Notice. (Resp. 6:7–
23   10). Those 90 days expired several months ago. (See id.). Consequently, if her case were
24   dismissed, she would not be able to refile the claims against Pascucci. In light of the severe
25   prejudice Plaintiff would face, the Court finds that an extension of time to effectuate service is


                                                 Page 4 of 5
1    appropriate. Plaintiff shall have 30 days from the entry of this Order to effectuate service on
2    Pascucci. Plaintiff is further advised that failure to effectuate proper service on Pascucci by
3    this deadline will automatically result in the dismissal of Plaintiff’s claims against Pascucci
4    with prejudice.
5    IV.    CONCLUSION
6           IT IS HEREBY ORDERED that Pascucci’s Motion to Set Aside Default, (ECF No.
7    27), is GRANTED.
8           IT IS FURTHER ORDERED that Pascucci’s Motion to Dismiss, (ECF No. 26), is
9    DENIED.
10          IT IS FURTHER ORDERED that service of the summons and complaint on
11   Defendant Pascucci is quashed pursuant to Rule 12(b)(5).
12          IT IS FURTHER ORDERED that Plaintiff shall have 30 days from the entry of this
13   Order to effectuate service on Pascucci. Failure to effectuate proper service on Pascucci by this
14   deadline will automatically result in the dismissal of Plaintiff’s claims against Pascucci with
15   prejudice.
16                       4
            DATED this _____ day of March, 2019.
17

18
                                                   ___________________________________
19                                                 Gloria M. Navarro, Chief Judge
                                                   United States District Court
20

21

22

23

24

25




                                                 Page 5 of 5
